U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2014 Commission File Number: 333-153502 STREAMTRACK, INC. (Exact name of registrant as specified in its charter) Wyoming 26-2589503 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 347 Chapala Street Santa Barbara, California 93101 (Address of principal executive offices) (805) 308-9151 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x At March 31, 2014, there were 48,677,661 shares of the Company’s common stock outstanding. TABLE OF CONTENTS Page PARTI Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 3 Item 3. Controls and Procedures 10 PARTII Item 1. Legal Proceedings 11 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 11 Item 6. Exhibits 12 2 StreamTrack, Inc. Consolidated Balance Sheets (unaudited) As of February 28, As of August 31, Assets: Current assets Cash $ $ Accounts receivable, net of allowances of $19,000 at February 28, 2014 and August 31, 2013 Prepaid expenses Other current assets - Total current assets Property and equipment, net Notes receivable Other assets Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities Account payable and accrued expenses $ $ Line of credit Derivative liabilities embedded within convertible notes payable Capital lease payable - in default Related party payables Convertible notes payable, net discount of $6,579 and $0, respectively Convertible notes payable, in default Total current liabilities Long term liabilities Convertible notes payable, net of debt discount of $22,277 and $30,233, respectively Related party convertible notes payable, net of discount of $26,317 and $37,585, respectively Total liabilities Stockholders' Deficit: Series A preferred stock; $0.0001 par value; 5,000,000 shares authorized; 0 shares issued and outstanding as of February 28, 2014 and August 31, 2013 - - Series B preferred stock; $0.0001 par value; 5,000,000 shares authorized; 200,000 and 0 shares issued and outstanding as of February 28, 2014 and August 31, 2013 20 - Common stock, $0.0001 par value; 1,000,000,000 shares authorized; 39,541,530 and 17,045,823 shares issued and outstanding as of February 28, 2014 and August 31, 2013 Additional paid-in capital Deferred stock based compensation - ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of the consolidated financial statements. F-1 StreamTrack, Inc. Consolidated Statements of Operations (unaudited) For Three Months Ended February 28, For Three Months Ended February 28, For Six Months Ended February 28, For Six Months Ended February 28, Revenues: Advertising $ Services Total revenues Costs of sales: Media network Depreciation and amortization Colocation services Broadcaster commissions Other costs Total costs of sales Gross profit (loss) ) ) Operating expenses: Product development (includes stock compensation of $0 , $48,583, $0 and $97,167, respectively) Officer compensation Sales and marketing (includes stock compensation of$0, $5,915, $8,262 and $23,581, respectively) Other expenses (includes stock compensation of $0, $13,250, $0 and $26,500, respectively) Total operating expenses Operating loss ) Other income and (expense) Interest income Interest expense (including accretion of $10,925, $40,706, $20,537,and $248,973, respectively) Gain on disposal of education lead generation and other income - - Change in fair value of derivatives ) Net loss before income taxes ) Income taxes - Net loss ) Deemed dividend - - - ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Basic net loss per common share attributable to common stockholders $ ) $ ) $ ) $ ) Diluted net loss per common share attributable to common stockholders $ ) $ ) $ ) $ ) Weighted-average number of shares used in computing basic per share amounts Weighted-average number of shares used in computing dilutive per share amounts The accompanying notes are an integral part of the consolidated financial statements. F-2 StreamTrack, Inc. Consolidated Statements of Cash Flows (unaudited) Six Months Ended February 28, Six Months Ended February 28, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cashprovided by operating activities: Stock-based compensation and stock for services Bad debt expense - Depreciation and amortization Re-measurement of derivative liabilities ) Accretion of debt discount Amortization of finance fees - Changes in operating assets and liabilities: Accounts receivable Prepaid expenses Other assets ) ) Accounts payable and accrued expenses ) Deferred revenue - ) Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of convertible promissory notes Proceeds from line of credit - Payments on capital lease ) ) Interest on note receivable ) ) Net advances from related parties Net (payments) advances to Factor - ) Net cash provided by financing activities Change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $
